Title: To George Washington from John Gill, 17 July 1795
From: Gill, John
To: Washington, George


          
            Sir!
            Alexa. 17 July 1795
          
          The delay you complain of has not been occasioned by me but by the Absence of Mr Lee from this place, first at Richmond then in Westmoreland & afterward in Loudon where he was obliged to go to avoied his family havg the smallPox—It was but the other Day I wrote him stating that I was fearful you would complain of me for not forwarding the Deeds—To Morrow I will assuredly see him again & all in my Power forward the Business, Unwilling that any one should throw blame on me in any thing that wears the Appearance of delay I am truly Yr Mt obed. Servt
          
            John Gill
          
        